Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 1 of 11. PageID #: 1113




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 AP ALTERNATIVES, LLC,                            CASE NO. 5:18-CV-01748

                               Plaintiff,
                -vs-                              JUDGE PAMELA A. BARKER


 ROSENDIN ELECTRIC, INC., et al.,
                                                  MEMORANDUM OF OPINION AND
                               Defendants.        ORDER


       This matter comes before the Court upon Plaintiff AP Alternatives, LLC’s Motion for Rule

54(b) Certification, filed July 13, 2020. (Doc. No. 69.) Defendants NextEra Energy Services Ohio,

LLC, NextEra Energy Solutions, LLC, DG AMP Solar LLC (collectively, the “NextEra

Defendants”), and Rosendin Electric, Inc. (“Rosendin”) filed an Opposition on July 27, 2020, to

which Plaintiff AP Alternatives, LLC (“APA”) replied on August 10, 2020. (Docs. No. 72, 74.) For

the following reasons, APA’s Motion is DENIED.

  I.   Background

       The facts of this case are set forth in this Court’s May 18, 2020 Opinion and Order Granting

Rosendin’s Partial Motion to Dismiss and the NextEra Defendants’ Motion to Dismiss. (Doc. No.

62 at PageID# 995-98.) Essentially, APA brought claims against the NextEra Defendants and

Rosendin following a dispute over the costs of some unexpected excavation related to the NextEra

Defendants’ construction of a solar energy facility in Orrville, Ohio. (Id. at PageID# 997.) On August

20, 2019, APA filed a Second Amended Complaint setting forth claims against the NextEra

Defendants, Rosendin, and Federal Insurance Company. (Id. at PageID# 998-99.) With respect to

the NextEra Defendants and Rosendin, APA brought four claims: (1) action on account, (2)
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 2 of 11. PageID #: 1114




reformation of contract due to mutual mistake of fact, (3) breach of contract, and (4) unjust

enrichment. (Id.) On September 3, 2019, Rosendin filed a Partial Motion to Dismiss, seeking to

dismiss APA’s second and fourth claims. (Id.) On the same day, the NextEra Defendants moved to

dismiss all claims against them for failure to state a claim. (Id. at PageID# 999.)

       On May 18, 2020, the Court granted Rosendin’s Partial Motion to Dismiss and the NextEra

Defendants’ Motion to Dismiss. (Id. at PageID# 1011.) APA now seeks to appeal this Court’s

dismissal of the NextEra Defendants. (Doc. No. 69-1 at PageID# 1050.) To accomplish this, APA

filed a Motion for Rule 54(b) Certification and accompanying Memorandum in Support on July 13,

2020, asking this Court “to certify as final its Memorandum of Opinion and Order” as to its dismissal

of all claims against the NextEra Defendants. (Docs. No. 69, 69-1.) Rosendin and the NextEra

Defendants filed an Opposition to APA’s Motion for Rule 54(b) Certification on July 27, 2020. (Doc.

No 72.) APA replied in support of its Motion on August 10, 2020. (Doc. No. 74.) Thus, APA’s

Motion is now ripe for consideration.

 II.   Analysis

       Fed. R. Civ. P. 54(b) provides, in pertinent part, that:

       When an action presents more than one claim for relief—whether as a claim,
       counterclaim, crossclaim, or third-party claim—or when multiple parties are involved,
       the court may direct entry of a final judgment as to one or more, but fewer than all,
       claims or parties only if the court expressly determines that there is no just reason for
       delay.

       Fed. R. Civ. P. 54(b). The Sixth Circuit has held that Rule 54(b) certification requires a two-

part analysis. Gen. Acquisition, Inc. v. GenCorp., Inc., 23 F.3d 1022, 1026 (6th Cir. 1994). “First,

the district court must expressly direct the entry of final judgment as to one or more but fewer than

all the claims or parties in a case. Second, the district court must express[ly] determin[e] that there


                                                   2
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 3 of 11. PageID #: 1115




is no just reason to delay appellate review.” Id. (internal quotations omitted). The first prong is

satisfied “where some decision made by the district court ultimately disposes of one or more but

fewer than all of the claims or parties in a multi-claim/multi-party action.” Id. at 1026-27. The

second prong requires courts to find that there is no just reason to delay appellate review. Id. at 1027.

Rule 54(b) “relaxes the traditional finality requirement for appellate review” but it does not “tolerate

immediate appeal of every action taken by a district court.” Id. at 1026. Rather, Rule 54(b)

certification is reserved for “infrequent harsh cases.” Id. at 1027. It is “not to be used routinely . . .

or as a courtesy or accommodation to counsel.” Corrosioneering, Inc. v. Thyssen Envt’l. Sys., Inc.,

807 F.2d 1279, 1282 (6th Cir. 1986) (internal citations omitted).

          “To satisfy the first requirement for a multi-party action such as this one, the district court

must completely dispose of the claims against at least one party.” Reed v. Gulf Coast Enterprises,

No. 3:15-CV-00295-JHM, 2016 WL 3963187, at *8 (W.D. Ky. July 21, 2016) (citing Gen.

Acquisition, Inc., 23 F.3d at 1026). The parties—and the Court—agree that the complete dismissal

of the NextEra Defendants “disposes of one or more but fewer than all of the claims or parties” in

this matter. Gen. Acquisition, Inc., 23 F.3d at 1026. (See also Doc. No. 69-1 at PageID# 1049; Doc.

No. 72 at PageID# 1071.) Thus, the Court finds that the first requirement for Rule 54(b) certification

is met.

          With respect to the second prong, whether no just reason for delay exists, this Court must

“balance the needs of the parties against the interests of efficient case management.”              Gen.

Acquisition, Inc., 23 F.3d at 1027. “By limiting interlocutory appeals under Rule 54(b) to ‘infrequent

harsh case[s],’ courts can alleviate hardship resulting from unnecessary delay without undermining

‘the historic federal policy against piecemeal appeals.’” Id. The Sixth Circuit has articulated the


                                                    3
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 4 of 11. PageID #: 1116




following non-exhaustive list of factors which district courts should consider when making a Rule

54(b) determination:

       (1) [T]he relationship between the adjudicated and unadjudicated claims; (2) the
       possibility that the need for review might or might not be mooted by future
       developments in the district court; (3) the possibility that the reviewing court might be
       obliged to consider the same issue a second time; (4) the presence or absence of a
       claim or counterclaim which could result in set-off against the judgment sought to be
       made final; (5) miscellaneous factors such as delay, economic and solvency
       considerations, shortening the time of trial, frivolity of competing claims, expense,
       and the like. Depending upon the facts of the particular case, all or some of the above
       factors may bear upon the propriety of the trial court's discretion in certifying a
       judgment as final under Rule 54(b).

Corrosioneering, 807 F.2d at 1283.

       APA argues primarily that delaying its appeal of the NextEra Defendants’ dismissal risks

doubling the use of judicial resources. (Doc. No. 69-1 at PageID# 1050.) APA argues that if it must

finish its case as to Rosendin, only to have the NextEra Defendants’ dismissal later reversed on

appeal, APA would have to “re-do” the entire case, no matter what result it obtained with respect to

Rosendin. (Id.) APA also argues that each of the factors outlined in Corrosioneering support

certification of its appeal as to the NextEra Defendants’ dismissal, because its contractual and unjust

enrichment claims against the NextEra Defendants are separate and distinct from its remaining claims

against Rosendin. (Id. at PageID# 1050-52.) According to APA, allowing it to appeal the NextEra

Defendants’ dismissal now would not interfere with APA’s ongoing case against Rosendin. (Id.)

       Defendants disagree. Defendants argue that the first, second, and fifth factors described in

Corrosioneering weigh heavily against Rule 54(b) certification. First, Defendants argue that any

liability on the part of the NextEra Defendants is necessarily derivative of a finding on the merits that

Rosendin is liable. (Doc. No. 72 at PageID# 1072-74.) Moreover, Defendants argue that if this Court

eventually determines that Rosendin did not breach the contract and is not liable to APA for the cost

                                                   4
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 5 of 11. PageID #: 1117




overruns, then APA’s appeal against the NextEra Defendants becomes moot. (Id. at PageID# 1073.)

Finally, Defendants argue that granting APA’s instant Motion will further delay ultimate resolution

in a dispute that traces its roots to a 2017 construction project. (Id.)

       The Court agrees with Defendants that the first, second, and fifth factors set forth in

Corrossioneering weigh against Rule 54(b) certification. As an initial matter, it is important to note

that the Sixth Circuit places significant weight on the first factor, i.e., the relationship between the

adjudicated and unadjudicated claims. See Reed, 2016 WL 3963187, at *8; see also Lowery v. Fed.

Express Corp., 426 F.3d 817, 822-23 (6th Cir. 2005) (the “interrelationship of the claims themselves

weighs heavily against certification under Rule 54(b)”); see also Baden-Winterwood v. Life Time

Fitness, No. 2:06-CV-99, 2007 WL 2326877, at *5 (S.D. Ohio Aug. 10, 2007). In Lowery, the Sixth

Circuit explained that “the greater the overlap in the factual basis between the adjudicated and

unadjudicated claims, the greater the possibility that this court will have to revisit the same facts

under a different theory in a second appeal.” Lowery, 426 F.3d at 823; see also QSI-Fostoria DC,

LLC v. Gen. Elec. Capital Bus. Asset Funding Corp., No. 3:02-CV-7466, 2008 WL 163605, at *6

(N.D. Ohio Jan. 16, 2008) (“Practical considerations caution against granting [cross-complainant]

BACM’s motion to certify its claim for breach of the Assignment. While the claims may not be

similar enough to BACM’s remaining claims to be considered parts of the same claim, they share a

common factual background that is complicated, but necessary to their understanding.”).

       Here, the Court finds that the adjudicated and unadjudicated claims are interrelated, and not

entirely “separate and distinct” as APA alleges. With respect to APA’s adjudicated third-party

beneficiary claim, APA alleges that the NextEra Defendants should be liable for Rosendin’s breach

of the subcontract. (Doc. No. 45 at PageID# 672.) However, if the Court ultimately determines that


                                                    5
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 6 of 11. PageID #: 1118




Rosendin is not liable for breach of the subcontract, it follows that the NextEra Defendants are not

liable as third-party beneficiaries. Thus, these adjudicated and unadjudicated claims are interrelated.

See Corrosioneering, Inc., 807 F.2d at 1284 (“For example, a ‘separate and distinct’ issue of

contribution or indemnification would likely be unsuitable for Rule 54(b) certification if the related

issue of liability, on which the contribution or indemnity would depend, was yet to be resolved in the

district court, because a finding on the liability issue in the district court could moot the need for

review of the question of contribution or indemnification.”).

       Similarly, the Court finds that the first factor also weighs against certification when the Court

considers whether APA’s adjudicated unjust enrichment claim against the NextEra Defendants is

related to its remaining unadjudicated claims against Rosendin.          APA argues that its unjust

enrichment claim rests on the NextEra Defendants’ “status as owner of the construction project at

issue,” which is a separate consideration from APA’s breach of contract claim against Rosendin.

(Doc. No. 69-1 at PageID# 1050-51.) According to APA, the NextEra Defendants should be liable

for unjust enrichment because they benefited from extra work that APA performed beyond the scope

of work found in the Rosendin-APA subcontract. (Doc. No. 74 at PageID# 1084; see also Doc. No.

45 at PageID# 673-74.) However, the issues at the heart of APA’s adjudicated unjust enrichment

claim against the NextEra Defendants and unadjudicated breach of contract claim against Rosendin

“are nevertheless ‘related.’” Corrosioneering, 807 F.2d at 1284. This is because the Rosendin-APA

subcontract—including its scope of work provisions—remains at issue in APA’s unadjudicated

breach of contract claim against Rosendin. Indeed, APA’s remaining breach of contract claim seeks

recovery against Rosendin for the same excavation cost overruns that APA sought against the

NextEra Defendants in its unjust enrichment claim. (Doc. No. 45 at PageID# 673.) And while it


                                                  6
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 7 of 11. PageID #: 1119




remains unknown whether APA will prevail on its breach of contract claim against Rosendin, if

Rosendin is liable and fully compensates APA for the excavation cost overruns, then APA cannot

seek the same compensation against the NextEra Defendants through its unjust enrichment claim

because APA cannot enjoy a double recovery on its losses. See, e.g., Johnson v. Howard, 24 F. App’x

480, 484 (6th Cir. 2001). Thus, the adjudicated unjust enrichment claim is sufficiently related to the

unadjudicated breach of contract claim.      The Court is persuaded that any appeal of NextEra

Defendants’ dismissal “should await adjudication of the entire case so that in a unified appeal the

appellate tribunal could address” Rosendin’s liability first “and proceed to the” question of the

NextEra Defendants’ liability “if necessary.” Corrosioneering, Inc., 807 F.2d at 1284.

       Further, the Court finds that the second factor, the “potential for a challenged ruling to be

mooted by subsequent developments in the district court,” also weighs against Rule 54(b)

certification. Gen. Acquisition, Inc., 23 F.3d at 1031. First, as noted above, with respect to APA’s

adjudicated third-party beneficiary claim, APA’s appeal of the NextEra Defendants’ dismissal would

become moot if Rosendin is not ultimately liable for breach of contract. Id.

       Second, it is also possible that APA’s appeal of the dismissal of its unjust enrichment claim

against the NextEra Defendants could become moot. Defendants argue that if Rosendin was found

liable and any damages owed to APA were paid in full from the existing bond held by the Clerk of

Court of Common Pleas in Wayne County, Ohio, the appeal against the NextEra Defendants would

also become moot because APA could not doubly recover on its claims. (Doc. No. 72 at PageID#

1073; see also Doc. No. 62 at PageID# 997.) APA argues that it will eventually have to appeal the

NextEra Defendants’ dismissal, unless Rosendin or Federal “promptly pay” any judgment that APA

recovers. (Doc. No. 74 at PageID# 1085.) The Court agrees with Defendants. As discussed supra,


                                                  7
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 8 of 11. PageID #: 1120




if APA receives a full judgment against Rosendin for Rosendin’s breach of the subcontract, and

Rosendin fully compensates APA for any damages stemming from the extra excavation costs

(whether through the state court bond or other means of compensation), APA would be prevented

from double recovery against the NextEra Defendants for the same cost overruns. As a result, there

is the potential that an appeal of the NextEra Defendants’ dismissal would be mooted by subsequent

developments in this Court. Thus, the second factor weighs against certification as well.

       Finally, the fifth factor, which relates to miscellaneous concerns “such as delay, economic

and solvency considerations, shortening the time of trial, frivolity of competing claims, expense and

the like,” weighs against certification here. Gen. Acquisition, Inc., 23 F.3d at 1030. APA insists that

delaying its appeal of the NextEra Defendants’ dismissal risks “doubling the use of judicial

resources.” (Doc. No. 69-1 at PageID# 1050.) If APA must litigate its entire case against Rosendin

before appealing the NextEra Defendants’ dismissal, only to have the NextEra Defendants’ dismissal

reversed, then APA would have to “re-do” its entire case, irrespective of the result it obtained with

respect to Rosendin. (Id.) The Court disagrees that this possibility rises to the level of “exceptional

circumstances” that justify Rule 54(b) certification. See, e.g., Marcilis v. Redford, No. 09-11624,

2011 WL 284466, at *4-5 (E.D. Mich. Jan. 25, 2011) (finding that Rule 54(b) certification was proper

in this “exceptional” case because, among other reasons, “Defendants are already seeking appellate

review on the denial of qualified immunity with respect to Plaintiffs’ failure to knock and announce

claim. Thus, since the Court of Appeals will be reviewing this case’s set of facts during Defendants’

appeal, judicial[ ] economy is only further served by certifying Plaintiffs’ issues for appeal.”) Rather,

as discussed supra, APA’s adjudicated and unadjudicated claims remain too closely related to split

into piecemeal appeals. See Baden-Winterwood, 2007 WL 2326877, at *5 (“The general rule


                                                   8
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 9 of 11. PageID #: 1121




disfavoring piecemeal federal appellate review allows only truly separable claims to be presented for

review while others in the same case remain pending.”) (emphasis added). Granting certification

would further delay litigation of APA’s remaining claims against Rosendin (which stem from a

dispute that is already three years old) and would actually result in the spending of judicial resources

on an appeal that could be rendered moot by the ultimate resolution in this court.

       The cases APA cites to support its judicial economy arguments are distinguishable. In

Twinsburg Apartments, Inc. v. Akron Metropolitan Housing Authority, whether the Department of

Housing and Urban Development (“HUD”) should be added as a necessary party to the Akron

Metropolitan Housing Authority’s (“AMHA”) counterclaim for declaratory relief was a jurisdictional

question that did not implicate the merits of the underlying claims, unlike in the case at bar.

Twinsburg Apartments, Inc. v. Akron Metropolitan Housing Authority., No. 5:04-CV-2173, 2006 WL

6584398, at *2 (N.D. Ohio Feb. 8, 2006). Further, the plaintiffs had already moved for—and the

court had granted—a stay of the underlying proceedings pending the resolution of other cases

involving HUD in the Court of Federal Claims. Id. Thus, unlike here, there was no just reason to

delay AMHA’s appeal as the underlying matter was already stayed. Id. In EA Mgmt. v. JP Morgan

Chase Bank, N.A., the parties were differently situated because the parties agreed to dismiss any

remaining unadjudicated counter-plaintiff and third-party plaintiff claims with prejudice if the Sixth

Circuit affirmed the district court’s initial dismissal of the plaintiff’s complaint on immediate appeal.

EA Mgmt. v. JP Morgan Chase Bank, N.A., No. 2:07-cv-11629, 2009 WL 3335280, at *1 (E.D. Mich.

Oct. 15, 2009). Thus, the EA Mgmt. court reasoned that its Rule 54(b) certification served the interests

of judicial economy because an immediate appeal of its dismissal of plaintiff’s complaint could

resolve the entire case if the Sixth Circuit affirmed the district court’s initial dismissal order. Id. No


                                                    9
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 10 of 11. PageID #: 1122




such agreement exists here. Finally, as referenced supra, the exceptional circumstances in Marcilis

do not exist here.

        The Court finds that factor three (the possibility that a reviewing court may consider the same

issue a second time) and factor four (the absence of any counterclaims or affirmative defenses on the

NextEra Defendants’ part that may result in a set-off) weigh in favor of certification. Both parties—

and the Court—agree that there is little risk that the appellate court will need to hear duplicative

appeals over whether APA has stated claims against the NextEra Defendants upon which relief can

be granted. (See Doc. No. 72 at PageID# 1073; see also Doc. No. 74 at PageID# 1086.) Further, the

NextEra Defendants have not brought a counterclaim against APA that could result in a set-off. 1

(Doc. No. 69-1 at PageID# 1051.)

        When weighed collectively, however, the Court finds that the factors weigh against

certification. See Roe v. Amazon.com, No. 3:15-cv-111, 2016 WL 4035523, at *2 (S.D. Ohio Jul. 27,

2016) (citing Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 n.2 (1980)) (“The court is free to

weigh the factors unequally based on a case-by-case basis and need not find that each factor favors

certification in order to grant it.”). The Court does not see this “as the infrequent harsh case in which

final certification should be granted.” Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 62 (6th Cir. 1986).

Accordingly, the Court denies APA’s Motion.

III.    Conclusion

        For the reasons set forth above, APA’s Motion for Rule 54(b) Certification (Doc. No. 69) is

DENIED.


1
  Defendants point out that Rosendin has a “counterclaim against APA for delay and ongoing fees associated with
Rosendin’s provision of a bond to discharge a lien filed by one of APA’s subcontractors.” (Doc. No. 72 at PageID#
1073.) The Court agrees with APA that Rosendin’s counterclaim is not relevant with respect to the dismissal of APA’s
claims against the NextEra Defendants. (Doc. No. 74 at PageID# 1086.)
                                                        10
Case: 5:18-cv-01748-PAB Doc #: 85 Filed: 10/15/20 11 of 11. PageID #: 1123




      IT IS SO ORDERED.



                                              s/Pamela A. Barker
                                             PAMELA A. BARKER
Date: October 15, 2020                       U. S. DISTRICT JUDGE




                                        11
